Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.


Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. 
Applicant provides arguments (pages 6-7 of the Remarks) for claim 1 and 14 (and their dependents 2, 3, 5, 7, 10-14) that the newly amended claim limitations “wherein a time duration of the first RU  is smaller than a time duration of the second RU  and wherein the time duration of the first RU and the time duration of the second RU are different per each of the subframes in the frame” are not disclosed by Fwu. 



Applicant’s arguments in regards to dependent claims rely on the same above arguments, which have been addressed above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 12-14, 15-17, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fwu et al. (US 20180007673 A1) in view of Ji et al. (US 20150334702 A1).




 configuring a frame including subframes (see para. 00047; each frame has the same number for subframes (para. 0047; each subframe has a certain number of slots / symbols which is  fixed / adjusted based on the frame structure of the RAT / flexible numerology)), 

wherein each of the subframes includes at least one resource unit (RU) (para. 0047; each subframe has a certain number of slots / symbols which is  fixed / adjusted based on the frame structure of the RAT / flexible numerology))

and scheduling a channel in the frame based on the at least one RU (see para. 0035, 0047, 0048 scheduling for uplink / downlink channels is done via TTI  (i.e. subframe ) / blocks, inside the boundaries of a frame)
, wherein the at least one RU is a time granularity to schedule the channel (see para. 0035, 0047, 0048 scheduling for uplink / downlink channels is done via TTI (i.e. subframe ) / blocks, which are a part / slice (i.e. “time granularity”) of a bounded frame)

wherein the at least one RU comprises a first RU  (see fig. 7; 726, 736; para. 0048, 0052, 0053, symbols (short symbol, i.e. “first RU”) with short durations) and a second RU (see fig. 7; 716, 746; para. 0048, 0051-0054, long symbols (716, 746 in fig. 7, i.e. “second RU”)),


and wherein a time duration of the first RU (see fig. 7; 726, 736; para. 0048, 0052, 0053, symbols (short symbol, i.e. “first RU”) with short durations) is smaller than a time duration of the second RU (see fig. 7; 726, 736; para. 0048, 0051-0054, short symbols (726, 736) have a smaller duration than long symbols (716, 746 in fig. 7, i.e. “second RU”)), and wherein the time duration of the first RU and the time duration of the second RU are different per each of the subframes in the frame (see fig. 4; 312, 316, 320, and fig. 7;  para. 0044, 0047, 0048, ,  combinations / multitude of different length TTI can be used (i.e. short, long) in combination flexibly, thus each TTI (“subframe”) has different symbol durations (i.e. short or long symbol durations as in fig. 7) which are a part / slice (i.e. “time granularity”) of a bounded frame).

Fwu does not discloses wherein the at least one RU comprises a first RU for scheduling a control channel and a second RU for scheduling a data channel,

In analogous art, Ji discloses wherein the at least one RU (see para. 0057; short / long TTI) comprises a first RU for scheduling a control channel (see fig. 4; 406; Short TTI; para. 0057, 0063; resources for control channel are assigned to fast signaling / short latency and short TTIs) and a second RU for scheduling a data channel (see fig. 6; 512, “Regular Uplink data para. 0057, 0063, 0080, 0086; resources for data channel transmission with data (“other data” / regular) that is assigned to long TTIs), 

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Fwu by using the above recited features, as taught by Ji, in order to mobile communication method, system, to provide a paired 


For claim 2, the combination of Fwu and Ji, specifically Fwu discloses wherein number of subframes is 10 (para. 0010; implementing LTE frame structure leads to a fixed 10 subframes per frame)

For claim 3, the combination of Fwu and Ji, specifically Fwu discloses wherein a number of the subframes is fixed regardless of a numerology (para. 0010, 0047; The LTE frame will have 10 subframe regardless of numerology as it is in the standard), and wherein the numerology comprises at least one of a subcarrier spacing (para. 0050-0053; numerologies can take subcarrier spacing as a factor) 0040 and a length of cyclic prefix (CP) (para. 0049, 0050, 0075; CP used in structure definitions) and an orthogonal frequency division multiplexing (OFDM) symbol length (see para. 0037, 0038; symbol duration can be configured / shortened, wherein the symbols are for an OFDM system as in para. 0021) .

For claim 5, the combination of Fwu and Ji, specifically Fwu discloses wherein a number of the at least one RU included in each subframe increases as the subcarrier spacing increases (see page 7 table 2 /3 as subcarrier spacing increases, the TTI duration decrease, therefore increasing the number of TTIs / subframes in a frame) 


For claim 12, the combination of Fwu and Aiba, specifically Fwu discloses wherein a timing of the channel is determined implicitly based on a timing of other channel (see para. 0035; scheduling to uplink / downlink channels is done via TTI (i.e. subframe ) boundary alignment

For claim 13 , the combination of Fwu and Aiba, specifically Fwu discloses wherein a timing of the channel is determined by being explicitly indicated (see para. 0022, 0025,   0048 timing and scheduling information can be directly sent to terminal in order to transmit / receive over channels)  

For claim 14 Fwu discloses A network node in a wireless communication system (see fig. 2; can be any network device like base station as in para. 0027)), the network node comprising:
 a memory (see fig. 2, memory); a transceiver (see fig. 2; phy / mac); and 
 29 WO 2017/188803PCT/KR2017/004673 at least one processor, coupled to the memory and the transceiver (see fig. 2; processing and memory), configured to:

 configure a frame including subframes (see para. 00047; each frame has the same number for subframes (para. 0047; each subframe has a certain number of slots / symbols which is  fixed / adjusted based on the frame structure of the RAT / flexible numerology)), 

wherein each of the subframes includes at least one resource unit (RU) (para. 0047; each subframe has a certain number of slots / symbols which is  fixed / adjusted based on the frame structure of the RAT / flexible numerology))

and schedule a channel in the frame based on the at least one RU (see para. 0035, 0047, 0048 scheduling for uplink / downlink channels is done via TTI  (i.e. subframe ) / blocks, inside the boundaries of a frame)
, wherein the at least one RU is a time granularity to schedule the channel (see para. 0035, 0047, 0048 scheduling for uplink / downlink channels is done via TTI (i.e. subframe ) / blocks, which are a part / slice (i.e. “time granularity”) of a bounded frame)

wherein the at least one RU comprises a first RU  (see fig. 7; 726, 736; para. 0048, 0052, 0053, symbols (short symbol, i.e. “first RU”) with short durations) and a second RU (see fig. 7; 716, 746; para. 0048, 0051-0054, long symbols (716, 746 in fig. 7, i.e. “second RU”)),


and wherein a time duration of the first RU (see fig. 7; 726, 736; para. 0048, 0052, 0053, symbols (short symbol, i.e. “first RU”) with short durations) is smaller than a time duration of the second RU (see fig. 7; 726, 736; para. 0048, 0051-0054, short symbols (726, 736) have a smaller duration than long symbols (716, 746 in fig. 7, i.e. “second RU”)), and wherein the time duration of the first RU and the time duration of the second RU are different per each of the subframes in the frame (see fig. 4; 312, 316, 320, and fig. 7;  para. 0044, 0047, 0048, ,  combinations / multitude of different length TTI can be used (i.e. short, long) in combination flexibly, thus each TTI (“subframe”) has different symbol durations (i.e. short or long symbol durations as in fig. 7) which are a part / slice (i.e. “time granularity”) of a bounded frame).

scheduling a control channel and a second RU for scheduling a data channel.
In analogous art, Ji discloses wherein the at least one RU (see para. 0057; short / long TTI) comprises a first RU for scheduling a control channel (see para. 0057; resources for control channel are assigned to fast signaling / short latency and show TTIs) and a second RU for scheduling a data channel (see para.0042, 0049, 0057; resources for data channel with data (“other data”) that is assigned long TTIs), 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Fwu by using the above recited features, as taught by Ji, in order to mobile communication method, system, to provide a paired band is a TDD band, then a conjugate or inverse carrier may be used such that full duplex, or a close approximation thereto, is achieved. Which yields rapid uplink/downlink switching may be achieved for TDD carriers efficiently and effectively. (see Ji sections 0007).

Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 5.


Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in Claim 13.



Claim  7, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fwu et al. (US 20180007673 A1) and Ji al. (US 20150334702 A1), further in view of Aiba et al. (US 20130034073 A1)


For claim 7, the combination of Fwu and Ji does not disclose wherein the at least one RU comprises a third RU for scheduling a downlink  channel and a fourth RU for scheduling an uplink channel, and wherein a size of the downlink channel is different from a size of the uplink channel.  

In analogous art, Aiba discloses wherein the at least one RU comprises a third RU for scheduling a downlink  channel and (see para  0104, 0115,0122; DCI transmitted format 1C which can be used for any arbitrary PDSCH resource scheduling (data channel) on a component carrier, wherein an arbitrary number of DCI transmission can be made (i.e. “third RU”)) and a fourth RU for scheduling an uplink channel (see para  0117 DCI transmitted in format 1x which indicates PUCCH resources (control channel), wherein an arbitrary number of DCI transmission can be 

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Fwu and Ji by using the above recited features, as taught by Aiba, in order to mobile communication method, system, a base station and a user equipment and integrated circuits used therein, which may perform flexible resource assignment for physical uplink control channel, and achieve more efficient transmission control (scheduling) between the eNB (Evolved Node B) and the UE, thereby enabling a provider to server more customers (see Aiba sections 0012).

Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 7.


Claim 9-11, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fwu et al. (US 20180007673 A1) and Ji al. (US 20150334702 A1), further in view of Wang et al. (US 20110110305 A1).



In analogous art, Wang discloses wherein the subframe comprises a downlink subframe, including a downlink burst, an early termination gap, and a self-contained gap. (see; para. 0020 TTG and RTG gaps / guards)) 

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Fwu and Ji, by using the above recited features, as taught by Wang, in order to provide a receiving device to locate each MAC PDU; In situations where exists 2 continuous MAC PDU within the receiving buffer, if some error occurs to the header of the previous MAC PDU, the length information therein about the MAC PDU is unreliable, thus, it is difficult to locate the next MAC PDU.s (see Wang sections 0020).

For claim 10, the combination of Fwu and Ji, does not disclose wherein the subframe comprises an uplink subfram

In analogous art, Wang discloses wherein the subframe comprises an uplink subframe (see para. 0020; UL subframe with UL burst), including an unused portion, an uplink burst, a guard period (GP), and an early termination gap (see; para. 0020 TTG and RTG gaps / guards (“unused))) .  

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Fwu and Ji by using the above recited features, as taught by Wang, in order to provide a receiving device to locate each MAC PDU; In situations where exists 2 continuous MAC PDU within the receiving buffer, if some error occurs to the header of the previous MAC PDU, the length information therein about the MAC PDU is unreliable, thus, it is difficult to locate the next MAC PDU.s (see Wang sections 0020).


For claim 11, the combination of Fwu and Ji, does not disclose wherein the subframe comprises a downlink/uplink subframe, and includes a downlink burst, a guard period (GP), an uplink burst, and an early termination gap.

In analogous art, Wang discloses wherein the subframe comprises a downlink/uplink subframe ( see para. 0020; both UL and DL subframe with DL and UL bursts situation), and includes a downlink burst, a guard period, an uplink burst, and an early termination gap . (see; para. 0020 TTG and RTG gaps / guards for uplink / DL)) .  

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Fwu and Ji by using the above recited features, as taught by Wang, in order to provide a receiving device to locate each MAC PDU; In situations where exists 2 continuous MAC PDU within the receiving buffer, if some 

Regarding Claim 9, the claim is interpreted and rejected for the same reason as set forth in Claim 19.
Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in Claim 20.
Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 21.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
RICO ALVARINO; Alberto et al.	US 20170273011 A1	ASSISTED CELL ACQUISITION FOR LOW COST WIRELESS DEVICES
CHEN; Wanshi et al.	US 20170238305 A1	UPLINK CHANNEL DESIGN FOR SLOT-BASED TRANSMISSION TIME INTERVAL (TTI)
JIANG; Jing et al.	US 20170207884 A1	HARQ LLR BUFFER AND REORDERING BUFFER MANAGEMENT
SVEDMAN; Patrick et al.	US 20160234878 A1	METHOD AND APPARATUS FOR IRREGULAR SIGNAL TRANSMISSION IN A SYSTEM WITH RECEPTION GAPS

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kenan Cehic/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413